OPINION

Per Curiam:

This is an appeal from the district court’s order denying appellant’s motion to modify a decree of divorce. Appellant filed an opening brief, but respondent has not filed an answering brief.
On February 17, 1984, we ordered respondent to file an answering brief or show cause why her failure to file a brief should not be treated as a confession of error pursuant to NRAP 31(c). In response to our order, respondent’s counsel notified this court that he “will not be filing an answering brief.”
Cause appearing, we elect to treat respondent’s conduct as a confession of error. NRAP 31(c); see Walport v. Walport, 98 Nev. 301, 646 P.2d 1215 (1982). Accordingly, the order of the district court is reversed, and this matter is remanded with instruction to modify the parties’ decree of divorce in accordancy with appellant’s motion filed below.